t c summary opinion united_states tax_court joseph b zinn petitioner v commissioner of internal revenue respondent docket no 6261-0o1s filed date joseph b zinn pro_se frank jackson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure the issue is whether petitioner failed to include in income certain u s treasury bill interest and original_issue_discount income an adjustment to social_security annuity income is computational and will be resolved by the court’s holding in this case the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york new york in petitioner owned a number of treasury marketable_securities including bills and an inflation-indexed_debt_instrument of which the following are in issue cusip no par amount 9127944t8 dollar_figure 9127944u5 dollar_figure 9127944wi dollar_figure 9127945a8 dollar_figure 9128272m3 dollar_figure the department of treasury bureau of public debt the bureau provided the following information regarding the treasury bills and inflation-indexed_debt_instrument which is part of the record of this case treasury bills purchase refund par purchase issue maturity interest cusip no amount price date date payment 9127944t8 dollar_figure dollar_figure dollar_figure 9127944u5 dollar_figure dollar_figure dollar_figure 9127944wj dollar_figure dollar_figure dollar_figure 9127945a8 dollar_figure dollar_figure dollar_figure inflation--indexed debt_instrument original issue original discount par purchase issue maturity issue reporting cusip no amount price date date discount period 9128272m3 dollar_figure dollar_figure dollar_figure petitioner timely filed his tax_return without reporting the interest_income or original_issue_discount income listed above respondent issued a notice_of_deficiency determining that petitioner received interest_income totaling dollar_figure upon the maturation of four u s treasury bills in and the receipt of original_issue_discount income representing an increase in value of the inflation-indexed_debt_instrument in the commissioner relied on forms furnished by the bureau to determine the omitted income in question petitioner contends that the u s treasury instruments in but rather were purchased in issue did not mature in and therefore are not includable in income in - - furthermore at trial he no longer had any records pertaining to these securities the law is clear gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes income derived from interest it is required under federal_law that taxpayers maintain adequate and accurate tax records sec_6001 under the tax_court rules_of_practice and procedure petitioner generally bears the burden_of_proof rule however sec_6201 provides that where a taxpayer asserts a reasonable dispute in any court_proceeding with respect to any item_of_income reported on form_w-2 wage and tax statement or form_1099 by a third party and the taxpayer has fully cooperated with the secretary then the secretary shall have the burden of producing reasonable probative information to support the deficiency assuming petitioner has asserted a reasonable dispute over the accuracy of the information_return eg form_1099 and has fully cooperated respondent has met the burden of producing probative evidence which was received in the record eg bureau of public debt information furthermore petitioner failed to introduce any credible_evidence thus he failed to meet the requirements of sec_7491 as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant in ascertaining liability for the tax --- - deficiency in issue 116_tc_438 according to form pdf provided by the bureau interest received from treasury bills is the difference between the purchase_price and the redemption amount -- not the discount payment received when a bill is issued therefore interest from bills is taxable and reportable to the irs for the year the bill matures accord vance v commissioner tcmemo_1989_95 despite petitioner’s contention that the u s treasury bills in issue were purchased in evidence in the record clearly shows that the bills were indeed purchased in and matured in we find that petitioner failed to report the interest_income on the treasury bills as shown above accordingly respondent is sustained as to the interest on the u s treasury bills under sec_1272 there shall be included in the gross_income of the holder of any debt_instrument having original_issue_discount issued after date the sum of the daily portions of the original_issue_discount for each day during the taxable_year on which he held the debt_instrument the term debt_instrument includes inflation-indexed debt instruments sec_1275 sec_1_1275-7 income_tax regs sec_1 a income_tax regs provides two methods to calculate the original_issue_discount on inflation-indexed debt instruments -- - the coupon bond method or the discount_bond_method in this case the coupon method applies to petitioner’s inflation-indexed_debt_instrument sec_1_1275-7 income_tax regs the bureau provided the following information as to petitioner’s inflation- indexed debt_instrument cusip 9128272m3 which was received into evidence the value of the inflation-indexed security keeps pace with inflation and rises along with it however if deflation prevails over the life of the security the investor is guaranteed the original par amount of the security at maturity the original_issue_discount amount of dollar_figure reported in represents how much the security’s value increased because of inflation even though the investor will not receive the inflated principal until maturity petitioner failed to offer any evidence or testimony to support his contention that the inflation-indexed debt income is not includable in income during accordingly we find that the income accrued in on the inflation-indexed debt is includable in petitioner’s income we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
